Case 1:19-cr-00597-RDB Document1 Filed 11/06/19 Page 1of1

_ ; nn FILED
AO 91 (Rev. 11/t1) Criminal Complaint ee, LOGeSs ENTERED

UNITED STATES DISTRICT COURT jy 9 o01g °
for the -

District of Maryland CLERK, tj G gAlTivoRe

Ry DISTRICT OF Magy COURT

DEPUTY

Case No, 19 ~ 3 6 45 ADC

United States of America
v.

MICHAEL WEDINGTON

Nome Nae Meee! Nee Se ee

 

Defendants)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 8 and 10, 2019 in the county of . in the

 

 

Districtof Maryland , the defendant(s) violated:

Code Section Offense Description

Title 18, United States Code Carjacking
Section 2119

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

@M Continued on the attached sheet. .
Lot Zn

Complainant's signature

Special Agent Erik Bass, FBI

Prinied name and title

 

Sworn to before me and signed in my presence.
Date: Lo Nosh, 20 UY A a
. . Ti [Mee Bignature

City and state: Baltimore, MD Hon. A. David ee U.S. Magistrate Judge
Printed name and title

 

WN
